[Cite as Willis v. Cuyahoga Cty. Common Pleas Court, 2022-Ohio-307.]

                              COURT OF APPEALS OF OHIO

                            EIGHTH APPELLATE DISTRICT
                               COUNTY OF CUYAHOGA

COURTNEY WILLIS,                                     :

                     Relator,                        :
                                                                       No. 111112
                v.                                   :

CUYAHOGA COUNTY COMMON                               :
PLEAS COURT,
                                                     :
                     Respondent.


                              JOURNAL ENTRY AND OPINION

                JUDGMENT: COMPLAINT DISMISSED
                RELEASED AND JOURNALIZED: January 28, 2022


                                      Writ of Habeas Corpus
                                       Order No. 552166


                                           Appearances:

                Courtney Willis, pro se.

                Michael C. O’Malley, Cuyahoga County Prosecuting
                Attorney, and James E. Moss, Assistant Prosecuting
                Attorney, for respondent.


MARY EILEEN KILBANE, J.:

                  On December 14, 2021, the petitioner, Courtney Willis, commenced

this habeas corpus case against the respondent, the Cuyahoga County Court of

Common Pleas. He avers that on April 18, 2018, his case was overturned by the
Eighth District Court of Appeals and that he still has not had his case reinstated as

commanded by the journal entry. For the following reasons, this court dismisses

the petition, sua sponte.

               In the underlying case, Cuyahoga C.P. No. CR-17-612954-A, a jury

convicted him of three counts of burglary, three counts of criminal damaging, and

one count each of theft and petty theft. He appealed on April 16, 2018. A clerical

error caused the case to be docketed as two appeals: State v. Willis, 8th Dist.

Cuyahoga No. 107070 and State v. Willis, 8th Dist. Cuyahoga No. 107071. On April

18, 2018, this court issued the following journal entry in Case No. 107071: “Sua

sponte, due to clerical error, 107071 is dismissed as duplicative of 107070. Notice

Issued.” On the same day, the administrative judge of the common pleas court

issued the standard order that

      this case [No. 107071] will remain with the court of appeals until
      6/02/2018. If no other filing has tolled the time of appeal to the Ohio
      Supreme Court, the case will then be returned to the docket of the
      originating court by the administrative judge. No substantive action
      will be taken in this matter until the time for filing any post-judgment
      motion or appeal has expired and the case has been reinstated by the
      administrative judge.

On February 14, 2019, this court affirmed Willis’s convictions. State v. Willis, 8th

Dist. Cuyahoga No. 107070, 2019-Ohio-537.

               It is apparent that Willis has misinterpreted the April 18, 2018 orders.

They did not overturn Willis’s convictions. The first merely dismissed Case No.

107071 as duplicative of Case No. 107070. The common pleas court entry merely

stated that no action would be taken on the case until the time for filing an appeal to
the Supreme Court of Ohio had passed, as well as any post-decision motions in the

appellate case. Given the affirmance of his convictions, there is no further action to

be taken at the trial-court level. Accordingly, Willis does not state a cause of action

for habeas corpus or any other extraordinary writ.

                Willis did not verify his complaint for habeas corpus as mandated by

R.C. 2725.04. The failure to verify a habeas corpus complaint is grounds for

dismissal. Chari v. Vore, 91 Ohio St.3d 323, 2001-Ohio-49, 744 N.E.2d 763. Nor did

Willis comply R.C. 2969.25(C) that requires he file a poverty affidavit with the prison

cashier’s statement for the last six months.

                Accordingly, this court dismisses the petition for a writ of habeas

corpus. Petitioner to pay costs. This court directs the clerk of courts to serve all

parties notice of this judgment and its date of entry upon the journal as required by

Civ.R. 58(B).

                Petition dismissed.




MARY EILEEN KILBANE, JUDGE

EILEEN A. GALLAGHER, P.J., and
EMANUELLA D. GROVES, J., CONCUR